Exhibit 12.1 Ratios of Earnings to Fixed Charges Years ended December 31, Earnings: Income before taxes $ Fixed charges Earnings, including interest on deposits Less: interest on deposits Earnings, excluding interest on deposits $ Fixed charges: Interest on deposits $ Interest on borrowings Fixed charges, including interest on deposits Less: interest on deposits Fixed charges, excluding interest on deposits Ratio of Earnings to Fixed Charges: Excluding interest on deposits Including interest on deposits
